TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00440-CR


Celeste Beard Johnson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 9020236, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
On June 4, 2003, Celeste Beard Johnson perfected this appeal from judgments of
conviction for capital murder and injury to an elderly individual.  On June 9, she filed a notice of
indigence and request for free reporter's record.  See Tex. R. App. P. 20.2.  We are informed that a
hearing on this motion was held on July 18, 2003, at which the court concluded that Johnson is not
indigent and refused the free record.  Johnson has filed a motion to stay the appellate deadlines
pending her appeal of the denial of a free record.  Because our order makes such a stay unnecessary,
the motion is dismissed.
The district court is instructed to order the preparation of a reporter's record limited
to the hearing on Johnson's request for a free record.  The court reporter for the 390th District Court,
Ms. Sally King, is ordered to tender this partial reporter's record for filing no later than September
5, 2003.  After the partial reporter's record is filed, appellant's counsel shall, in the time prescribed
by the rules of appellate procedure, file a brief raising the indigence issue and any other issues
determinable on the limited record.
The appeal will be submitted for decision on the limited record.  If we find that the
district court abused its discretion by denying the request for a free reporter's record, the record will
be ordered supplemented and appellant will be given the opportunity to file a supplemental brief.  
It is ordered August 7, 2003.

Before Justices Kidd, Patterson and Puryear
Do Not Publish